Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Status of the Claims
Claims 1-23 were previously rejected in the final office action issued 6/22/2022.  Applicant filed an RCE with amendments on 9/26/2022 whereby claims 1, 10, and 16 were amended. No claims were added or cancelled.  Accordingly, claims 1-23 are pending and examined in this non-final office action.
Response to Remarks/Arguments
35 USC §101
Applicant’s arguments with respect to the previous §101 rejections have been considered, but are not persuasive. Applicant submits that “the Examiner broadly claims that the claims only improve an economic concept, the Examiner doesn't specifically say what the concept is or how it is improved. All inventions before the Patent Office derive some economic value. Here, this is not merely an improvement to an economic concept, it is an improvement to the underlying computing system by allowing for real time analysis and for obviating the need to traverse across multiple data sources for our information. (Reply dated May 3, 2022, pp 12-15.) For that reason, the claims are patent eligible.” (Remarks pg. 12).  Examiner respectfully disagrees. Examiner’s position is that the claims are directed to improving the business of itinerary management.  It is unclear to Examiner how the claims improve the functioning of a computer or to another technology.  
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” MPEP 2106.05(a); See also 2106.04(d)(1)

Examiner maintains that any benefits stem from the abstract idea itself and that adding the words “apply it” (or an equivalent) or mere instructions to implement an abstract idea on generic computer components, or merely using generic computer components (e.g. natural language processing) as a tool to perform an abstract idea do not add meaningful limitations to an abstract idea. MPEP 2106.05(f).   Using a computer to analyze information and gathering information from a data source are merely the use of a computer as a tool, and does not improve the actual computer functionality.
Secondly, Applicant submits that the amended claims “include utilizing an aggregator means to use natural language processing to parse updated travel data. As the independent claims now propose, this aggregator means utilizing natural language processing, in itself, provides actual means and thus "significantly more" than mere recitation of an abstract idea.” (Remarks pg. 12)  Examiner respectfully disagrees.  The use of “natural language processing” is recited at such a high level of generality that it appears to be merely a generic computer technique.     
35 USC §103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are made in view of US Patent No.: 10,120,911 B2, hereinafter “Chadha.” Please see §103 rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to
an abstract idea without significantly more.
Step 1
Claim 1 is directed to a method.
Claim 10 is directed to a system.
Claim 16 is directed to a computer program product
Step 2A Prong 1
Claim 1 & similar claims 10 & 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving [] for a currently booked trip,  instructions to generate an automated itinerary for a first account [] that manages a plurality of itineraries for a registered user and wherein the first account is associated with a second account maintained by an issuer that offers transaction account services; retrieving [] for the currently booked trip, transaction data from the second account, wherein the transaction data specifies a plurality of transactions for travel on the currently booked trip  associated with the second account; based at least in part on the transaction data and in real time with the plurality of transactions, generating [] the automated itinerary such that the automated itinerary displays a timeline including a sequential order of travel data associated with the plurality of transactions for the currently booked trip, wherein the timeline is configured to update the travel data based on changes to the plurality of transactions in real time, wherein the generating the automated itinerary comprises [] pars[ing] and identify[ing] the updated travel data from the plurality of transactions. The claims are directed to the abstract idea of generating an itinerary using transaction data which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of a processor; a tangible, non-transitory memory/a non-transitory, tangible computer readable storage medium; a travel interface; a computer based system, and implementing natural language processing through an aggregator system are generic computer components recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
 Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 10. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 18. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 merely further narrows the abstract idea of claim 21. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 23 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: 10,445,666 B1, hereinafter “Lopez,” in view of Pre-Grant Publication No.: US 2020/0111184 A1, hereinafter “Ly,” in view of United States Patent No.: US 10,120,911 B2, hereinafter “Chadha.”
Claim 1 & similar claims1 10 and 16 (Currently Amended): Lopez, as shown, teaches: 
receiving, by a processor, for a currently booked trip, instructions to generate an automated itinerary for a first account maintained by a travel interface that manages a plurality of itineraries for a registered user and, wherein the first account is associated with a second account maintained by an issuer that offers transaction account services; (Lopez col. 4, lns. 29-37, “The travel history 114 may include information that is stored by, or that is supplemental to, the itinerary provider 102 about previous travel actions of the user 106 and/or the other users 108. The previous travel actions may include data about previous travel planned and executed (or possibly not executed)…”; Col. 9, lns. 19-20, “The payment module 218 may obtain access to payment accounts and/or payment instruments of a user…”; See also col. 2, lns. 21-31; lns. 43-45)

Lopez doesn’t explicitly teach the following; however, Ly teaches:
retrieving, by the processor, for the currently booked trip, transaction data from the second account, wherein the transaction data specifies a plurality of transactions for travel on the currently booked trip associated with the second account; and (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response to determining that the first transaction is associated with a travel purchase, identifying, with at least one processor, itinerary information associated with a trip…”; See also [0009], [0054]-[0057], [0073])
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since there is a need in the art for portable financial device issuing institutions and/or transaction service providers to be able to determine when a user may travel and “generate recommendations for users based on predicted activity.” (Ly [0001])

Lopez/Ly doesn’t explicitly teach the following; however, Chadha teaches:
based at least in part on the transaction data and in real time with the plurality of transactions, generating, by the processor, the automated itinerary such that the automated itinerary displays a timeline including a sequential order of travel data associated with the plurality of transactions for the currently booked trip, wherein the timeline is configured to update the travel data based on changes to the plurality of transactions in real time, wherein the generating the automated itinerary comprises implementing natural language processing through an aggregator system to parse and identify the updated travel data from the plurality of transactions. (Chadha col. 20, lns. 1-17, “The data source(s) may include a traveler's calendar…credit card information [] and/or any other data source that includes travel information…As an example, once a traveler has booked a trip (e.g., hotel and/or flight) to a destination, a query is generated to monitor the one or more data sources. In this example, if there is a change to an itinerary, an actionable alert may be generated for the traveler. The change in itinerary may be detected based on…a change in a credit card transaction, and/or a change any other data source that includes travel information.”; See also col. 7, lns. 14-24; col. 9, ln. 43 – col. 10, ln. 3; col. 13, lns. 1-4) (Examiner is equating the change in a credit card transaction which happens the moment they occur as the change to a plurality of transactions in real-time.)
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user. Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine managing/updating/modifying of an itinerary as taught by Lopez with the real time monitoring of credit card transactions/data as taught by Chadha since “[t]he internet provides and generates large amounts of data on a daily basis. The data may be monitored from data sources, such as, but not limited to, social media, web feeds, customer feedback, internal company databases, and proprietary data silos. With the proper tools, the data extracted from the data sources may be used to provide analysis for various topics. For example, the extracted data may indicate patterns for domestic unrest or a customer's habits/patterns. More specifically, as an example, the extracted data may yield a consumers financial profile, retail history, social influences, and expressed interests.” (Chadha col. 1, lns. 23-33)
 Claim 2 and similar claims 11 and 17 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1 and claims 10 & 16, respectively .  Lopez further teaches: 
retrieving, by the processor, for the currently booked trip, at least one of travel system travel data or concierge travel data; and (Lopez Col. 5, lns. 32-55, “[T]he personalized itinerary 126 may be generated by, for example, analyzing data communicated by the user 106 to the itinerary provider 102…and/or analyzing data from the data sources 112 for the user 106…the itinerary data 128 may include preference data 132 input directly by the user 106 and/or gather from the data sources 112.”)
based at least in part on the travel system travel data or the concierge travel data and in real time with the retrieval of the travel system travel data or the concierge travel data, generating, by the processor, the automated itinerary such that the automated itinerary describes the timeline for the currently booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”)
Claim 3 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1.  Lopez further teaches: 
receiving, by the processor, for the currently booked trip, a travel data input comprising a manual input of travel data; and (Lopez Col. 5, lns. 53-54, “In some implementations, the itinerary data 128 may include preference data 132 input directly by the user 106…”)
based at least in part on the travel data input and in real time with the retrieval of the travel data input, generating, by the processor, the automated itinerary such that the automated itinerary describes the timeline for the currently booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”)
Claim 4 and similar claims 12 and 18 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1 and claims 10 & 16, respectively .  Lopez further teaches: 
receiving, by the processor, for the currently booked trip, an itinerary update event comprising instructions to update the automated itinerary;  (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)

Lopez doesn’t explicitly teach the following: however, Ly teaches:
retrieving, by the processor, for the currently booked trip, updated transaction data from the second account, wherein the updated transaction data is associated with a second transaction for travel on the currently booked trip made after the first transaction for travel on the currently booked trip; (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response to determining that the first transaction is associated with a travel purchase, identifying, with at least one processor, itinerary information associated with a trip…”; See also [0009], [0054]-[0057], [0073])
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Ly could be performed by analyzing a second transaction after a first transaction wherein the second transaction is different from the first transaction since there are a finite number of identified predictable transactions (i.e. number of transactions related to a trip) to the recognized need (itinerary management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

Lopez/Ly doesn’t explicitly teach the following; however, Chadha teaches:
based at least in part on the updated transaction data and in real time with the retrieval of the updated transaction data, updating, by the processor, the automated itinerary such that the automated itinerary describes and updated timeline for the currently booked trip. (Chadha col. 20, lns. 1-17, “The data source(s) may include a traveler's calendar…credit card information [] and/or any other data source that includes travel information…As an example, once a traveler has booked a trip (e.g., hotel and/or flight) to a destination, a query is generated to monitor the one or more data sources. In this example, if there is a change to an itinerary, an actionable alert may be generated for the traveler. The change in itinerary may be detected based on…a change in a credit card transaction, and/or a change any other data source that includes travel information.”; See also col. 7, lns. 14-24; col. 10, lns. 1-3; col. 13, lns. 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly with the teachings of Chadha since “[t]he internet provides and generates large amounts of data on a daily basis. The data may be monitored from data sources, such as, but not limited to, social media, web feeds, customer feedback, internal company databases, and proprietary data silos. With the proper tools, the data extracted from the data sources may be used to provide analysis for various topics. For example, the extracted data may indicate patterns for domestic unrest or a customer's habits/patterns. More specifically, as an example, the extracted data may yield a consumers financial profile, retail history, social influences, and expressed interests.” (Chadha col. 1, lns. 23-33)
Claim 5 and similar claims 13 and 19 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 4 and claims 12 & 18, respectively .  Lopez further teaches: 
retrieving, by the processor, for the currently booked trip, at least one of updated travel system travel data or updated concierge travel data; and374822-4321-141611655.37500 / AXP-4158-US1 (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)
based at least in part on the updated travel system travel data or the updated concierge travel data and in real time with the retrieval of the updated travel data or the updated concierge travel data, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the currently booked trip. (Lopez col. 14, lns. 30-47, “At 418, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the suggestions (i.e., one or more locations, times at each location, transportation options, lodging options, and/ or activities) in the generated personalized itinerary…such an indication [] may be utilized as a further travel parameter input at 402, thus restarting the process 400 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from user 106 and/or inferred from data from the data sources 112. For instance, the transaction history data 118…”)
 Claim 6 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 4.  Lopez further teaches:
receiving, by the processor, for the currently booked trip, an updated travel data input comprising a second manual input of travel data; and (Lopez Col. 5, lns. 53-54, “In some implementations, the itinerary data 128 may include preference data 132 input directly by the user 106…”; See also Lopez Col. 11, ln. 66- Col. 12, ln. 13) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Lopez could be performed by analyzing a second manual input of travel data wherein the second manual input is different from the first manual input since there are a finite number of identified predictable transactions (i.e. number of inputs) to the recognized need (itinerary management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
based at least in part on the updated travel input and in real time with the retrieval of the updated travel input, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the currently booked trip.  (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”; See Lopez col. 11, ln. 66 - col. 12, ln. 5)
Claim 7 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1. Lopez also teaches:
receiving, by the processor, for the currently booked trip, a user content submission, wherein the user content submission comprises at least one of an image or a user comment; (Lopez col. 10, lns. 30-46, “At 304, the travel preference module 210 may access data associated with previous behavior of the user 106…the data associated with previous behavior of the user 106…may be acquired from data sources 112 and/or received as direct inputs from the user 106…the previous behavior may include data other than travel data such as…annotations/comments in an eBook, item rating/review, social media data, and so forth. “)
based at least in part on the user content submission and in real time with the retrieval of the user content submission, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the currently booked trip. (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112…”)
Claim 9 and similar claim 15 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1 and claim 10, respectively. Lopez further teaches:
comparing, by the processor, the automated itinerary to a second automated itinerary; (Lopez Col. 10, lns. 59-62, “For instance, the user similarity module 212 compares the previous behavior data of the user 106 to the previous behavior data of the other user 108 to determine which of the other users 108 may be similar to the user 106.”)
generating, by the processor, a profile score based on the comparing; and (Lopez Col. 11, lns. 1-6, “The user similarity module 212 may rank and weight the determined similarities between the user 106 and the other user(s) 108, if needed. In some implementations, the user similarity module 212 may account for similarity strength or a number of similarities to determine which other users 108 may be more similar to the user 106.”)
generating, by the processor, a suggested travel itinerary based on the profile score. (Lopez Col. 11, lns. 7-14, “At 308, the activity suggestion module 238 of the itinerary creation module 214 may suggest one or more activities to the user 106 based at least on the travel parameter inputs received at 302 and the similar other users 108 determined at 306. For instance, the activity suggestion module 238 may suggest one or more activities undertaken by the similar other user(s) 108 while the other user(s) 108 traveled at the particular destination.”)
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly/Chadha in view of Pre-Grant Publication No.: US 2019/0347583 A1, hereinafter “Pfeil.”
Claim 21 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1.  Lopez/Ly doesn’t explicitly teach the following; however, Pfeil teaches:
receiving, by the processor, the transaction data associated with the travel-based transaction, wherein the transaction data is separated from non-related transaction data maintained by the issuer system that offers transaction account services; (Pfeil [0026]-[0027])
storing, by the processor, the transaction data in a database, wherein the database organizes the transaction data into a plurality of categories for managing itineraries. (Pfeil [0028], “Preferences module 304 compiles the information from both travel behavior 312 and non-travel behavior 314 and determines a set of travel preferences.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Chadha with the teachings of Pfeil since “travel itineraries are often customizable in proportion to an amount of time and effort expended by the traveler to manually provide inputs, select options, and so on. However, many travel itineraries fail to capture or satisfy traveler preferences due to the onerous and time-consuming nature to manually provide input, filter relevant travel services, evaluate numerous options, and the like. In addition, some traveler preferences may be subtle and/or difficult to directly solicit from customers. However, adoption of modem technology in everyday life provides new opportunities to obtain insights regarding such subtle consumer preferences. Therefore, there is a need in the art to improve travel experiences, identify customer preferences, and customize travel itineraries.” (Pfeil [0003])
Claim 22 (Previously Presented):  Lopez/Ly/Chadha/Pfeil, as shown above, teaches all the limitations of claim 21.  Lopez/Ly/Chadha doesn’t explicitly teach the following; however, Pfeil teaches:
querying, by the processor, the database to retrieve the transaction data based upon the plurality of categories for managing itineraries; Atty. Dkt. No. 4646.0630000-10-Mikhail R. BADUAReply to Office Action of April 27, 2021Application No. 16/502,390(Pfeil [0028])
generating, by the processor, the automated itinerary based upon the plurality of categories for managing itineraries. (Pfeil [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Chadha with the teachings of Pfeil since “travel itineraries are often customizable in proportion to an amount of time and effort expended by the traveler to manually provide inputs, select options, and so on. However, many travel itineraries fail to capture or satisfy traveler preferences due to the onerous and time-consuming nature to manually provide input, filter relevant travel services, evaluate numerous options, and the like. In addition, some traveler preferences may be subtle and/or difficult to directly solicit from customers. However, adoption of modem technology in everyday life provides new opportunities to obtain insights regarding such subtle consumer preferences. Therefore, there is a need in the art to improve travel experiences, identify customer preferences, and customize travel itineraries.” (Pfeil [0003])
Claims 8, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly/Chadha in view of Pre-grant Publication No.: US 2013/0317893 A1, hereinafter “Nelson.”
Claim 8 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1. Lopez/Ly/Chadha doesn’t explicitly teach the following; however, Nelson teaches:
receiving, by the processor, an expense reimbursement request, wherein the expense reimbursement request comprises a reimbursement value based on the transaction data and a second user; (Nelson [0054])
transmitting, by the processor, the expense reimbursement request to the second user. (Nelson [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Chadha with the teachings of Nelson because what is needed is a method for coordinating participation in, and payment for, events. In particular, the invention allows a person to initiate a group event and collect contribution from participants without exposing themselves to a full cost. (Nelson [0002]) 
Claim 14 and similar claim 20 (Previously Presented): Lopez/Ly/Chadha, as shown above, teaches all the limitations of claims 10 & 16, respectively.  Lopez/Ly/Chadha doesn’t explicitly teach the following; however, Nelson teaches:
receiving, by the processor, an automated itinerary interaction request, wherein the automated itinerary interaction request comprises at least one of a user content submission or an expense reimbursement request; and (Nelson [0054])
updating, by the processor, the automated itinerary based on the user content submission or the expense reimbursement request. (Nelson [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Chadha with the teachings of Nelson because what is needed is a method for coordinating participation in, and payment for, events. In particular, the invention allows a person to initiate a group event and collect contribution from participants without exposing themselves to a full cost. (Nelson [0002])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly/Chadha in view of Pre-grant Publication No.: US 2017/0061428 A1, hereinafter “Prabhu.”
(Currently Amended) Claim 23: Lopez/Ly/Chadha, as shown above, teaches all the limitations of claim 1.  Lopez/Ly/Chadha doesn’t explicitly teach the following; however, Prabhu teaches:
generating, by the processor, the first account; (Prabhu [0049])
receiving, by the processor, a request to link the first account to the second account; (Prabhu [0049])
transmitting, by the processor, a request to the issuer to grant access to the second account; (Putnam [0050])
receiving, by the processor, an input from the registered user comprising the issuer system user identifier associated with the second account; (Prabhu [0049])
linking, by the processor, the first account to the second account. (Prabhu [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Chadha with the teachings of Prabhu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Other Pertinent Prior Art
“Burrows” (Pg Pub US 2013/0124238 A1) teaches detecting travel information from electronic documents and generating one or more calendar entries.
“Ramanathan” (US Patent No.: 11,062,314 B1) is directed to travel profiles using a person’s financial accounts. (See col. 12, lns. 42-56)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Processor and tangible, non-transitory memory taught at Lopez col. 6, lns. 18-23